 



Exhibit 10.08
SECOND AMENDMENT TO FIRST AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
     THIS SECOND AMENDMENT TO FIRST AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (herein called this “Amendment”) made as of the 31st day of March,
2006 by and between Priority Fulfillment Services, Inc. (“Borrower”) and
Comerica Bank (“Bank”),
W I T N E S S E T H:
     WHEREAS, Borrower and Bank have entered into that certain First Amended and
Restated Loan and Security Agreement dated as of December 29, 2004 (as from time
to time amended or modified, the “Original Agreement”) for the purposes and
consideration therein expressed, pursuant to which Bank became obligated to make
loans to Borrower as therein provided; and
     WHEREAS, Borrower and Bank desire to amend the Original Agreement to
provide for term loans and for the other purposes set forth herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and in the Original Agreement, in consideration
of the loans which may hereafter be made by Bank to Borrower, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.
Definitions and References
     ’ 1.1 Terms Defined in the Original Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Original Agreement shall have the same meanings whenever used in this Amendment.
     ’ 1.2. Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this ’ 1.2.
     “Amendment” means this Second Amendment to First Amended and Restated Loan
and Security Agreement.
     “Loan Agreement” means the Original Agreement as amended hereby.

 



--------------------------------------------------------------------------------



 



ARTICLE II.
Amendments to Original Agreement
     ’ 2.1Defined Terms.
     (a) Clause (c) of the definition of “Permitted Indebtedness” in Exhibit A
to the Original Agreement is hereby amended in its entirety to read as follows:
     (c) Indebtedness secured by a lien described in clause (c) of the defined
term “Permitted Liens”, provided (i) such Indebtedness does not exceed the
lesser of the cost or fair market value of the equipment financed with such
Indebtedness and (ii) the aggregate amount of such Indebtedness incurred in any
fiscal year of Borrower shall not exceed $5,000,000 for fiscal year 2006 and
$3,000,000 for all subsequent fiscal years..
     (b) The definition of “Permitted Indebtedness” in Exhibit A to the Original
Agreement is hereby amended to add the following clause (n):
     (n) Indebtedness of eCost.com owing to Borrower for working capital needs
of eCost.com, provided that (i) the aggregate outstanding principal amount of
loans made by Borrower to eCost.com shall not exceed $3,500,000 , (ii) at the
time of incurrence of such Indebtedness and after giving effect thereto, no
Event of Default has occurred and is continuing, and (iii) the aggregate
outstanding amount of Indebtedness incurred by eCost.com pursuant to this clause
(n) when added to the aggregate amount of Investments made by Borrower pursuant
to clause (p) of the definition of Permitted Investments and the aggregate
amount of Permitted Distributions does not exceed $3,500,000 .
     (c) The definition of “Permitted Investments” in Exhibit A to the Original
Agreement is hereby amended to add the following clause (p):
     (p) Investments by Borrower in eCost.com for working capital needs of
eCost.com, provided that (i) the aggregate amount of Investments made by
Borrower in eCost.com shall not exceed $3,500,000, (ii) at the time of such
Investment and after giving effect thereto, no Event of Default has occurred and
is continuing, and (iii) the aggregate amount of Investments made pursuant to
this clause (p) when added to the aggregate outstanding amount of Indebtedness
incurred by eCost.com pursuant to clause (n) of the definition of Permitted
Indebtedness and the aggregate amount of Permitted Distributions does not exceed
$3,500,000.
     (d) Clause (c) of the definition of “Permitted Liens” in Exhibit A to the
Original Agreement is hereby amended in its entirety to read as follows:
     (c) Liens (i) upon or in any Equipment acquired or held by Borrower or any
of its Subsidiaries to secure the purchase price of such Equipment or
Indebtedness incurred solely for

2



--------------------------------------------------------------------------------



 



the purpose of financing the acquisition or lease of such Equipment, or
(ii) existing on the Equipment at the time of its acquisition, provided that the
Lien is confined solely to the property so acquired and improvements thereon,
and the proceeds of such Equipment; provided that the aggregate amount of such
Liens incurred in any fiscal year shall not exceed (A) $5,000,000 for FYE 2006
and (B) $3,000,000 at all other times.
     (e) The definition of “Permitted Transfer” in Exhibit A to the Original
Agreement is hereby amended to add the following clause (g):
     (g) Transfers by Borrower to eCost.com which constitute Permitted
Indebtedness, Permitted Investments and Permitted Distributions. .
     (e) The following definitions of “Inflow Transfer” and “Permitted
Distribution” are hereby added to Exhibit A of the Original Agreement in the
correct alphabetical order:
     “Inflow Transfer” means any transfer of Cash made by any Affiliate,
Subsidiary, or Parent of Borrower to Borrower occurring after March 29, 2006.
     “Permitted Distribution” means any dividend or distribution by Borrower to
Guarantor, provided that (i) such dividend or distribution is loaned,
contributed or otherwise transferred by Guarantor to eCOST.com for its working
capital needs, (ii) the aggregate amount of such dividends or distributions
shall not exceed $3,500,000, (iii) at the time of such dividend or distribution
and after giving effect thereto, no Event of Default has occurred and is
continuing, and (iv) the aggregate amount of such dividends or distributions,
when added to the aggregate outstanding amount of Indebtedness incurred by
eCost.com pursuant to clause (m) of the definition of Permitted Indebtedness and
the aggregate amount of Investments made pursuant to clause (p) of the
definition of Permitted Investments does not exceed $3,500,000.
     §2.2 Capital Expenditures. Section 7.12 of the Original Agreement is hereby
amended in its entirety to read as follows:
     7.12 Capital Expenditures. Make capital expenditures in an aggregate amount
(including all capital expenditures made by Borrower’s Subsidiaries) greater
than (i) $3,000,000 in any fiscal year (other than 2006), (ii) $5,000,000 in
fiscal year 2006,; provided that not less than $2,000,000 of capital
expenditures made by Borrower in fiscal year 2006 shall be financed with
Indebtedness from third parties. As used herein, the term “capital expenditures”
does not include (i) any software that is internally developed by Borrower,
whether or not Borrower capitalized the development costs, and (ii) any
equipment ordered, but not yet accepted or paid for, by Borrower.
     §2.3 Pledge of Cash. The following Section 6.12 is hereby added to the
Original Agreement:
     6.12 Pledge of Cash. In the event that (i) the aggregate amount of
Permitted Investments, Permitted Indebtedness and Permitted Distributions in
eCOST exceeds

3



--------------------------------------------------------------------------------



 



$2,500,000 and (ii) Borrower fails to receive at least an additional $400,000 in
Inflow Transfers between April 1, 2006 and July 31, 2006, then, within
___15___days thereafter, Borrower shall grant a perfected first priority Lien to
Bank in a deposit account to be held with Bank. Until Borrower receives at least
$400,000 in Inflow Transfers before July 31, 2006, Borrower shall not permit the
funds held in such pledged deposit account to be less than $400,000 less Inflow
Transfers received between April 1, 2006 and July 31, 2006 at any time. If
Borrower fails to perform its obligations under this Section 6.12, the same
shall not constitute a default hereunder, but notwithstanding anything to the
contrary contained in this Agreement, Bank shall have no obligation to make any
Advances until Borrower satisfies its obligations under this Section 6.12.
     §2.4 Permitted Distribution. Section 7.6 of the Original Agreement is
hereby amended by adding the following thereto: “and make one or more Permitted
Distributions.”
ARTICLE III.
Conditions of Effectiveness
     ’ 3.1. Effective Date. This Amendment shall become effective as of the date
first above written when and only when Bank shall have received, at Bank’s
office, a counterpart of this Amendment executed and delivered by Borrower.
ARTICLE IV.
Representations and Warranties
     ’ 4.1. Representations and Warranties of Borrower. In order to induce Bank
to enter into this Amendment, Borrower represents and warrants to Bank that:
     (a) The representations and warranties contained in Article 5 of the
Original Agreement are true and correct at and as of the time of the
effectiveness hereof; provided Bank acknowledges that Borrower has heretofore
given written notice to Bank of Borrower being named as a co-defendant along
with certain former directors of Daisytek in a lawsuit regarding the transfer of
certain assets of Daisytek and that an eCOST receivable of approximately
$2,000,000 may be written off.
     (b) Borrower is duly authorized to execute and deliver this Amendment and
is and will continue to be duly authorized to borrow and to perform its
obligations under the Loan Agreement. Borrower has duly taken all corporate
action necessary to authorize the execution and delivery of this Amendment and
to authorize the performance of the obligations of Borrower hereunder.

4



--------------------------------------------------------------------------------



 



     (c) The execution and delivery by Borrower of this Amendment, the
performance by Borrower of its obligations hereunder and the consummation of the
transactions contemplated hereby do not and will not conflict with any provision
of law, statute, rule or regulation or of the organizational documents of
Borrower, or of any material agreement, judgment, license, order or permit
applicable to or binding upon Borrower, or result in the creation of any lien,
charge or encumbrance upon any assets or properties of Borrower. Except for
those which have been duly obtained, no consent, approval, authorization or
order of any court or governmental authority or third party is required in
connection with the execution and delivery by Borrower of this Amendment or to
consummate the transactions contemplated hereby.
     (d) When duly executed and delivered, each of this Amendment and the Loan
Agreement will be a legal and binding instrument and agreement of Borrower,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency and similar laws applying to creditors’ rights generally and by
principles of equity applying to creditors’ rights generally.
ARTICLE V
Miscellaneous
     ’ 5.1. Ratification of Agreements. The Original Agreement as hereby amended
is hereby ratified and confirmed in all respects. Any reference to the Loan
Agreement in any Loan Document shall be deemed to be a reference to the Original
Agreement as hereby amended. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of Bank under the Loan Agreement or any other Loan
Document nor constitute a waiver of any provision of the Loan Agreement or any
other Loan Document.
     ’ 5.2. Survival of Agreements. All representations, warranties, covenants
and agreements of Borrower herein shall survive the execution and delivery of
this Amendment and the performance hereof, including without limitation the
making or granting of the Advances, and shall further survive until all of the
Obligations are paid in full. All statements and agreements contained in any
certificate or instrument delivered by Borrower hereunder or under the Loan
Agreement to Bank shall be deemed to constitute representations and warranties
by, or agreements and covenants of, Borrower under this Amendment and under the
Loan Agreement.
     ’ 5.3. Loan Documents. This Amendment is a Loan Document, and all
provisions in the Loan Agreement pertaining to Loan Documents apply hereto.
     ’ 5.4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California and any applicable laws of
the United States of America in all respects, including construction, validity
and performance.

5



--------------------------------------------------------------------------------



 



     ’ 5.5. Counterparts. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.
     THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

            PRIORITY FULFILLMENT SERVICES, INC.
      By:           Name:                Title:                COMERICA BANK
      By:           Name:                Title:             

7



--------------------------------------------------------------------------------



 



CONSENT AND AGREEMENT
     PFSWEB, INC., a Delaware corporation, hereby consents to the provisions of
this Amendment and the transactions contemplated herein, and hereby ratifies and
confirms the Guaranty dated as of December ___, 2004, made by it for the benefit
of Bank, and agrees that its obligations and covenants thereunder are unimpaired
hereby and shall remain in full force and effect.

            PFSWEB, INC.
      By:           Name:                Title:             

8